Title: From George Washington to Major General William Heath, 10 May 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 10th May 1777.

I have your favrs of the 26th and 30th last Month. Colo. Conway and the two Gentlemen who accompanied him are gone forward to Congress, who, I make no doubt, will provide for them in a manner suitable to their merits.
The Board of War have sent orders to the Continental Agents, at Boston, Portsmouth and providence, to remove all the military Stores, Arms &ca in their possession, from those places, to Springfeild in Connecticut [Massachusetts], where they are to be subject to my directions.
Upon enquiring of Genl Knox, what quantity of the Artillery lately arrived, will be wanted in this quarter, he desires, that the 31 light peices of swedish construction and two peices of the heavy, may be sent forward as far as Litchfeild in Connecticut, where the Officer who conducts them, will meet his further orders. The remainder of the Cannon are to be lodged at Springfeild for the present.
The French Artificers, who came over with the Cannon are to go to Springfeild, where they will be taken into employ.
I have mentioned your want of Money to Congress, but Mr Hancock should, in future, make direct application for that purpose, some little time before his Chest is quite exhausted.
I cannot see the necessity of taking Twenty Men into pay, purposely to guard the Magazines at Springfeild. There will ever be a number of the Continental Troops under the denomination of Invalids or Convalescents, and some of them may be drawn together for that purpose.
I hope the number of Men inlisted in your State far exceeds the returns you made to me in your last, or your quota is not much more than half compleated, and I flatter myself that your Assembly will not oppose your Council, in the mode which they have thought fit to adopt, for filling up your Battalions.
By some Gentlemen of Character, who are just come from Boston, I am informed that the Officers loiter away their times in a most scandalous

manner on their March from Boston to peekskill. They tell me, that there is not a little town upon the Road, but you find an Officer and ten or a dozen Men drinking and gaming in the public Houses instead of prosecuting their march to the place of destination. I therefore desire, that you will immediately upon the Receipt of this, dispatch an active spirited Officer on whom you can depend, with Orders to sweep every Town between Boston and Peekskill of the Officers and Soldiers who are idling away their times in them. And in future, whenever an Officer is detatched with a party of Men, he should have a Rout given to him, allowing a reasonable time to reach the post to which he is commanded, and if he is longer upon his march than the time allotted, he ought to account for the Reasons of his delay.
I observe that Colo. putnam’s Regiment is one of those ordered to Peekskill, as the Colonel is himself exceedingly useful in the engineering Branch, and as a good deal of that Business yet remains to be done at the Forts and passes in the Highlands, I beg he may be sent forward as quick as possible, leaving the Lt Colonel to compleat and bring on the Regiment. I dont mean by this, that he is to be taken from the Regiment to act separately as an Engineer, but that he will be kind enough to assist Gens. Mcdougal and Clinton with his Advice, as he has surveyed and explored that Country last Campaign. I am Dear Sir Yr most obt Servt

Go: Washington

